Citation Nr: 0935720	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1976 to October 
1979.  The Veteran also had active service in the Army 
Reserves from September 1990 to June 1991, with service in 
the Southwest Asia Theater during the Persian Gulf War from 
October 1990 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in this case.  The hearing was scheduled and 
subsequently held in July 2006.  The Veteran testified at 
that time and the hearing transcript is of record.  The 
Veteran also requested a Travel Board hearing in this case.  
The hearing was scheduled for September 2008, but the Veteran 
failed to report to the hearing and made no attempt to 
reschedule the hearing for a later date.  Thus, the Veteran's 
request for a Travel Board hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2008).

The Veteran's claim of entitlement to service connection for 
anxiety was previously before the Board in December 2008 and 
was remanded for additional evidentiary development.  The 
requested development was completed and the Veteran's claim 
is before the Board for final appellate consideration.  The 
Board also notes that the Veteran perfected an appeal on the 
claim of entitlement to non-service-connected pension.  This 
claim was granted by way of a May 2009 rating decision, 
effective April 27, 2005, the date the Veteran's pension 
claim was received.  To date, the Veteran has not appealed 
this decision.


FINDING OF FACT

The Veteran reported subjective symptoms of difficulty 
sleeping and nightmares in service, but an acquired 
psychiatric disorder, to include anxiety and depression, was 
not present in service, and any currently diagnosed anxiety 
and depression is not attributable to any event, injury, or 
disease during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety and 
depression, was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case contends that his currently 
diagnosed anxiety is related to service, particularly to his 
service in the Southwest Asia Theater during the Persian Gulf 
War.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disorder such as psychosis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  According to 38 C.F.R. § 
3.384 (2008), the term "psychosis" includes a brief 
psychotic disorder; delusional disorder; psychotic disorder 
due to general medical condition; psychotic disorder, not 
otherwise specified (NOS); schizoaffective disorder; 
schizophrenia; schizophreniform disorder; shared psychotic 
disorder; and substance-induced psychotic disorder. 

According to 38 C.F.R. § 3.301 (2008), direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in the line of duty, and not 
the result of willful misconduct or, for claims filed after 
October 31, 1990, the result of the Veteran's abuse of 
alcohol or drugs.  With specific regard to drug use, 
subsection (c)(3) notes that the isolated and infrequent use 
of drugs by itself will not be considered willful misconduct; 
however, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  
Id.  

Service treatment records (STRs) associated with the 
Veteran's first period of active service (i.e., October 1976 
to October 1979) were negative for a diagnosis of or 
treatment for an acquired psychiatric disorder, to include 
anxiety and depression.

With regard to the Veteran's second period of active service 
(i.e., September 1990 to June 1991), STRs showed that the 
Veteran was afforded a Southwest Asia demobilization medical 
examination upon returning from Saudi Arabia in May 1991.  
The Veteran reported having nightmares and trouble sleeping.  
A notation on the examination report indicated that the 
Veteran was prescribed Valium, secondary to "nervous 
problems, getting better."  However, no diagnosis of or 
treatment for an acquired psychiatric disorder, to include 
anxiety and depression, was rendered at that time, nor was 
there evidence of psychosis within one year after discharge 
from service.

The Veteran was hospitalized on an inpatient basis at a VA 
medical facility in December 1992.  He reported a history of 
polysubstance abuse, including use of cocaine, Valium, and 
alcohol.  Following a mental status examination, the Veteran 
was admitted for further care and participated in a chemical 
dependency treatment program.  A January 1993 discharge 
summary associated with this episode of care revealed that 
the Veteran was diagnosed as having crack cocaine, alcohol, 
and Valium dependence.  It was also noted that the Veteran 
experienced marital and employment problems at that time as 
well.  

The Veteran presented to a VA mental health clinic in May 
1998.  The Veteran indicated at that time that he had 
recently separated from his wife, lost his job and 
transportation, and relapsed on cocaine.  He self-reported 
symptoms of depression, suicidal ideation, and low self-
esteem.  Following mental status and physical examinations, 
the examiner diagnosed the Veteran as having blood in stool, 
polysubstance abuse, tinea pedis, left foot rash, and a 
history of migraine headaches.  

The Veteran was later re-admitted to a VA inpatient chemical 
dependency treatment program in May 1998.  A discharge 
summary associated with this episode of care diagnosed the 
Veteran as having alcohol and cocaine dependence, as well as 
dysthymia.  

In February 1999, the Veteran presented to a VA mental health 
clinic for a chemical dependency treatment program individual 
therapy session.  The Veteran indicated that he was sober 
since July 1998, but that he was unemployed.  It was also 
noted that the Veteran's daughter was recently injured in an 
accident and had her left leg amputated.  The Veteran self-
reported symptoms of impaired sleep and depression.   

The Veteran testified before a DRO in July 2006 in 
conjunction with the current claim.  Specifically, the 
Veteran testified that he was prescribed Valium in service, 
became addicted to this medication, and was eventually 
diagnosed as having anxiety.  The Veteran expressed the 
opinion that his anxiety began during his period of active 
service in support of the Persian Gulf War.  The Veteran also 
denied receiving current psychiatric treatment because of 
financial difficulties.
 
The Veteran was afforded a VA psychosocial assessment in 
August 2006.  He stated that he was prescribed Valium in 
service following a "nervous breakdown," and that he took 
this medication until 1998 when he entered a chemical 
dependency treatment program.  He also reported subjective 
complaints of night sweats, poor sleep, and anxiety from 
"pressure" at the time of the assessment.  

The Veteran sought care at a VA mental health clinic in June 
2007.  The Veteran reported having a variety of problems, 
including insomnia, "dreams," and an inability to be around 
other people.  The examiner noted that the Veteran took 
Trazadone for insomnia and Vistaril for anxiety.  

VA administered a Compensation and Pension (C&P) mental 
disorders examination in January 2008.  The Veteran indicated 
that he was prescribed Valium in service for "nerves."  He 
had daily, chronic psychiatric symptoms since 1990, but 
described the symptoms as "mild."  The examiner also noted 
the Veteran's long history of polysubstance abuse and 
subsequent participation in chemical dependency treatment 
programs.  Following a mental status examination, the 
examiner diagnosed the Veteran as having anxiety disorder, 
NOS; cannabis dependence; and alcohol and cocaine dependence, 
in remission, by Veteran's report.  The examiner opined that 
the Veteran's substance abuse was separate and unrelated to 
his anxiety disorder.  However, the examiner stated that no 
direct link could be established between the current symptoms 
and the Veteran's "in-service stressors without resorting to 
mere speculation, conjecture, or remote possibility." 

The Veteran was afforded another VA C&P mental disorders 
examination in February 2009.  The Veteran indicated that he 
was prescribed Valium in service following a "nervous 
breakdown."  He reported subjective symptoms of impaired 
sleep, irritability, nervousness, and depression.  According 
to the Veteran, he experienced these symptoms, described as 
"moderate," since 1991.  The Veteran also reported having 
"financial strain" at the time of the examination.  
Following a mental status examination, the examiner diagnosed 
the Veteran as having anxiety disorder, NOS; depression, NOS; 
and cannabis abuse.  

The examiner noted that these Axis I diagnoses were 
"inextricably interrelated."  However, the examiner 
indicated that the Veteran's psychiatric disorders were not 
the result of his military service or any incidents that he 
experienced during his service in support of the Persian Gulf 
War.  In support of this contention, the examiner relied on 
her professional training and a review of the Veteran's 
claims file.  In particular, she further stated that the 
Veteran's description of in-service stressors were "not 
severe enough and convincing enough to account for his 
current anxiety, depression, and problems with substance 
abuse."

In light of the fact that the Veteran was diagnosed as having 
anxiety and depression, the Board has rephrased the issue on 
appeal as entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.  See 
generally, Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) 
(finding that a claim for PTSD cannot be a claim limited only 
to that diagnosis, but must be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that the Secretary 
obtains in support of the claim).  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  

Although the Veteran reported subjective symptoms of 
difficulty sleeping and nightmares in service for which he 
was purportedly prescribed Valium, the Veteran's STRs were 
negative for a diagnosis of an acquired psychiatric disorder, 
to include an anxiety disorder or depression.  There was also 
no evidence of psychosis within one year after discharge from 
service, and the first pertinent post-service evidence of 
record in this case is dated years after discharge from 
service.  
 
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
lapse of years between discharge from service and onset of 
the Veteran's psychiatric disorders is evidence against the 
claim.  Furthermore, although the Veteran has currently 
diagnosed anxiety and depression, there is no competent, 
probative medical evidence of record linking any of these 
disabilities on a direct basis to the Veteran's periods of 
active service.   The most recent VA examination specifically 
weighs against such a conclusion.  

The Board notes that the Veteran has expressed his own 
opinion that the currently claimed psychiatric disorders are 
related to service.  The United States Court of Appeals for 
Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness. Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability that may be related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Here, the 
Veteran is capable of observing symptoms related to a 
psychiatric disorder, if any, but he is not competent (i.e., 
professionally qualified) to offer a diagnosis or an opinion 
as to the cause of these disabilities, or the relationship to 
service, if any.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with an acquired psychiatric disorder, to include anxiety and 
depression, in service.  There is no evidence of continuity 
of symptoms until many years after discharge from service, 
and there is no evidence, aside from the Veteran's own 
statements, linking the currently diagnosed psychiatric 
disorders to service.  Consequently, the Board finds that the 
Veteran failed to establish continuity of symptomatology in 
this case.

In view of the absence of pertinent disability until many 
years after service, relating the Veteran's acquired 
psychiatric disorder to service on a direct basis would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  As previously stated, 
entitlement to direct service connection requires a finding 
that there is a current disability that has a relationship to 
an in-service injury or disease.  In this case, there is 
competent medical evidence showing a diagnosis of anxiety and 
depression, but there is no competent, probative medical 
evidence to link these conditions, which occurred many years 
after discharge from service, to the Veteran's period of 
active service.  Furthermore, there is no evidence of 
psychosis within one year after discharge from service.  
Accordingly, the Board concludes that the Veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include anxiety and depression, must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran  is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in May 2005 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the service connection 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The Veteran was also provided with 
notice, in April 2006, of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The Board notes that the Veteran's 
claim was subsequently readjudicated following this notice by 
way of supplemental statements of the case (SSOCs) issued in 
September 2007, April 2008, and May 2009.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded VA 
psychiatric examinations in connection with the current 
claim.  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety and depression, is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


